DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Applicant’s Response to Restriction/Election Requirement filed on 12/14/2020, Applicant elected the Species A1); the definition B1) for ring A; and the definition C1) for the variable Z without traverse. The application continues to be examined with respect to Applicant’s elected species.
Applicant responded that claims 1-20 encompass the elected species on 12/14/2020. However, claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
With respect to the instant claims 9 and 13-14 only, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to applicant's elected species in combination with the limitations of one of claims 9, 13, or 14 in independent form, no claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claims 9 and 13-14 as well as being limited to the elected species along with any dependent claims which require all the limitations of claims 9 and 13-14 as well as being limited to the elected species would be allowable. 
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base being limited to the elected species. This objection to the claims is only with respect to Applicant’s elected species.
It is noted that the potential allowability of claims 9 and 13-14 has not be determined with respect to species beyond Applicant's elected species, i.e. potential examinable species that could found once the search is expanded beyond Applicant's elected species.

Claim Objections
Claims 9-10, and 13-14 are objected to because of the following informalities:  
In claims 9 and 14, it appears that LA21 is a duplicate of LA15. One of them needs to be removed.
In claim 10, there is missing subscript of z after (Lc) of the formula of “M(LA)x(LB)y(LC)”. It should be M(LA)x(LB)y(LC)z.
In claim 14, there are unnecessary symbol of “.=” in-between chemical structures from LA145 through LA152. They should be removed.
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, as outlined above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (US 2015/0325807 A1, hereafter Choi).
Regarding claims 1-4, 6, 8, and 10, Choi discloses organometallic compounds having a general structure (Formula 1 in [009], shown below left) and exemplifies a specific compound (Compound 6 in [132], shown below right).

    PNG
    media_image1.png
    337
    590
    media_image1.png
    Greyscale

In the general Formula 1 of Choi, M is Os or Ru; CY1 can be at least one N-containing 6-membered ring to which at least one 5-membered ring is condensed; R1 can be a substituted or 4-C30 alkyl group; R2 to R4 can be hydrogen or a substituted or unsubstituted C1-C60 alkyl group; a1, a2 are each 1 to 5; L can be a monovalent organic ligand or a divalent organic ligand; n1 is 1 to 3; and n2 is 0 to 4 ([011]-[018]).
Choi discloses divalent ligands of L of Formula 1, having the following structures ([081]-[082]).

    PNG
    media_image2.png
    271
    451
    media_image2.png
    Greyscale

Y11 to Y14 can be C or N; CY3 and CY4 can be a C5-C60 carbocyclic group or a C2-C60 heterocyclic group; c1 to c2 can be 1 to 5; X11a, X11b can be O; R33” can be a substituted or unsubstituted C1-C5 alkylene group; R33a and R33b can be a substituted or unsubstituted C1-C60 alkyl group; Z21 and Z22 can be hydrogen, a substituted or unsubstituted C1-C60 alkyl group, or a substituted or unsubstituted C6-C60 aryl group ([083]-[089]).
 The left ligand (marked by the dashed box in the figure above) of the compound of Choi (Compound 6) has identical structure as the first ligand LA of Formula I of the instant claim 1, wherein A is 5-membered ring (diazole); X1, X3-X7 are C; X2 is N; A is bonded to X1; RA and RC can be halogen, alkyl, and combination of thereof (RA is CF3, RB is t-Bu); RC can be no substitution; LA is coordinated to a metal M (Os) at Z (N) and at one of remaining X1-X7 that is not bonded to A (X2), meeting all the limitations of claim 1
The compound of Choi (Compound 6), wherein RA, RB, and RC are each independently selected from fluorine, alkyl, and combinations thereof, meeting all the limitations of claim 2.
The compound of Choi (Compound 6), wherein M is Os, meeting all the limitations of claim 3.
The compound of Choi (Compound 6), wherein A is pyrazole, meeting all the limitations of claim 4.
The compound of Choi (Compound 6), wherein Z is N, meeting all the limitations of claim 6.
The compound of Choi (Compound 6), wherein the first ligand LA is selected
    PNG
    media_image3.png
    209
    184
    media_image3.png
    Greyscale
, wherein A, X1-X7, RA, RB, and RC are defined in claim 1, meeting all the limitations of claim 8.
The compound of Choi (Compound 6), wherein the compound has a formula of M(LA)x(LB)y(LC)z, wherein LA is the left ligand including pyrazole; LB is PPhMe2; x is 2; y is 2; z is 0; x + y + z is the oxidation state of the metal M (Os), meeting all the limitations of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0325807 A1).
Regarding claims 15-17 and 20
Choi discloses an organic light emitting device (Example 1 in [344]-[346]) comprising an anode (ITO/Ag/ITO), an organic layer (emission layer) comprising CBP as a host and Compound 8 of Choi as a dopant, and a cathode (MgAg).
Choi teaches that the organometallic compound of the invention having Formula 1 of Choi can be used as a dopant together with a host of the emission layer in an organic light emitting device ([143], [186]).
Choi does not exemplify an organic light emitting device comprising the compound of Choi (Compound 6).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Choi (Example 1 device) by substituting the dopant of Compound 8 of Choi with Compound 6 of Choi, as taught by Choi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of dopants among exemplified compounds disclosed by Choi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant device comprises an anode (ITO/Ag/ITO), an organic layer (emission layer) comprising CBP as a host and Compound 6 of Choi as a dopant, and a cathode (MgAg), meeting all the limitations of claim 15
The organic light emitting device of Choi, wherein the organic layer is an emissive layer and the compound of Choi is an emissive dopant, meeting all the limitations of claim 16.
The organic light emitting device of Choi, wherein the organic layer further comprises a host (CBP), wherein the host comprises at least one chemical group of carbazole, meeting all the limitations of claim 17.
The organic light emitting device of Choi, wherein the material of the organic layer (CBP as a host of CBP and the compound of Choi as a dopant) is equated with a formulation, meeting all the limitations of claim 20.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0325807 A1), as evidenced by Tsai et al. (US 2015/0129840 A1, hereafter Tsai).
Regarding claims 10-12, the compound of Choi (Compound 6) reads on all the features of claims 1-4, 6, and 8, as outlined above.
The ligand LB of the compound of Choi (PPhMe2) is not one of claimed ligands of the instant claim 11.
However, Choi does teach that organic divalent ligands having structures of Formulas 2A (structures are displayed above) can be used as the ligand L of Formula 1 of Choi ([081]-[089]).
A phenylpyridine ligand meets the limitation of the Formula 2A of Choi, wherein Y11 to Y14 are each C or N; CY3 and CY4 are each a C5-C60 carbocyclic group (phenyl) or a C2-C60 heterocyclic group (pyridine); c1 to c2 are each 5; Z21 and Z22
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Choi (Compound 6) by substituting the two ligands of PPhMe2 with a phenylpyridine ligand, as taught by Choi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of ligands among the ligands of the Os complexes disclosed by Choi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound can be either compound taught by Choi as evidenced by Tsai, as shown below.

    PNG
    media_image4.png
    286
    607
    media_image4.png
    Greyscale

The compound taught by Choi as evidenced by Tsai has identical structure as Applicant’s formula of M(LA)x(LB)y(LC)z, wherein LA is the left ligand including pyrazole in the figure above; LB is a phenylpyridine ligand; x is 2; y is 1; z is 0; x + y + z is the oxidation state of the metal M (Os), meeting all the limitations of claim 10
The compound taught by Choi as evidenced by Tsai, wherein LB is 
    PNG
    media_image5.png
    246
    122
    media_image5.png
    Greyscale
, wherein X1-X8 are each carbon; Ra and Rb are each no substitution, meeting all the limitations of claim 11.
The compound taught by Choi as evidenced by Tsai, wherein LB is LB161, meeting all the limitations of claim 12.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0325807 A1) in view of Kai et al. (US 2010/0187977, hereafter Kai).
Regarding claim 18, the compound of Choi (Compound 6) reads on all the features of claims 1-4, 6, 8, and 10, as outlined above.
The organic light emitting device of Choi reads on all the features of claims 15-17, and 20, as outlined above.
The device comprises an anode (ITO/Ag/ITO), an organic layer (emission layer) comprising CBP as a host and Compound 6 of Choi as a dopant, and a cathode (MgAg).
Choi does not disclose a host compound having the same structure of any of claimed compound of claim 18.
Kai teaches a host compound (Compound (3) in [038]) which is used to make the emitting layer of organic light emitting device with a phosphorescent dopant ([039]). 

    PNG
    media_image6.png
    248
    481
    media_image6.png
    Greyscale

Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
Choi and Kai are analogous in the field of organic light emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Choi by substituting the host compound of CBP with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the second host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprises an anode (ITO/Ag/ITO), an organic layer (emission layer) comprising Compound (3) of Kai as a host and Compound 6 of Choi as a dopant, and a cathode (MgAg).
The Compound (3) of Kai is one of claimed compound of the instant claim 18, meeting all the limitations of claim 18.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (US 2015/0325807 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 19, the compound of Choi (Compound 6) reads on all the features of claims 1-4, 6, 8, and 10, as outlined above.
The organic light emitting device of Choi reads on all the features of claims 15-17, and 20, as outlined above.
The device comprises an anode (ITO/Ag/ITO), an organic layer (emission layer) comprising CBP as a host and Compound 6 of Choi as a dopant, and a cathode (MgAg).
Choi does not disclose a consumer product comprising the organic light emitting device of Choi.
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3).
Choi and Pang are analogous in the field of organic light-emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Choi by using the device in the flexible display of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display.
The resultant device is a flexible display comprising the organic light-emitting device of Choi, wherein the flexible display is equated with a consumer product, meeting all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786